SMITH, Justice:
The record in this case reflects a controversy between the parents of two young children as to their custody. The testimony was irreconcilably conflicting. The chancellor, as trier of facts, found that appellant was morally unfit to have custody of the children and had abandoned them and that their best interests would be promoted by the award of custody to their father, the appellee. The decree appealed from was entered accordingly.
The issue was purely one of fact, the evidence seems to have preponderated in favor of the chancellor’s conclusions, and certainly we are unable to say that he was manifestly wrong. The decree appealed from, therefore, must be affirmed.
Affirmed.
RODGERS, P. J., and ROBERTSON, SUGG and WALKER, JJ., concur.